         Case 1:17-cr-00251-PGG Document 333 Filed 03/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

              - v. -
                                                                       ORDER
 JOSHUA PEREZ,
                                                                (S2) 17 Cr. 251 (PGG)
                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               Defendant Joshua Perez’s sentencing, currently scheduled for April 6, 2021, is

adjourned to May 5, 2021 at 12:00 p.m. With Defendant’s consent, the sentencing will proceed

by teleconference.

               By April 28, 2021, Defendant will submit a letter stating whether he has received

a COVID-19 vaccine. If Defendant has not been vaccinated by April 28, 2021, Defendant’s

letter will explain why he has not been vaccinated, and when he expects to be fully vaccinated.

               With respect to the May 5, 2021 sentencing, the parties are directed to dial 888-

363-4749 to participate, and to enter the access code 6212642. The press and public may obtain

access to the telephone proceeding by dialing the same number and using the same access code.

The Court is holding multiple telephone conferences on this date. The parties should call in at

the scheduled time and wait on the line for their case to be called. At that time, the Court will

un-mute the parties’ lines. Two days before the sentencing, the parties must email

Michael_Ruocco@nysd.uscourts.gov and GardepheNYSDChambers@nysd.uscourts.gov with

the phone numbers that the parties will be using to dial into the sentencing so that the Court

knows which numbers to un-mute. The email should include the case name and case number in
         Case 1:17-cr-00251-PGG Document 333 Filed 03/26/21 Page 2 of 2




the subject line.

Dated: New York, New York
       March 26, 2021




                                       2
